DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is responsive to the amendment filed on 3/1/2021. As directed by the amendment, the status of the claim(s) are: 
Claim(s) 5, 9, 19, 22 is/are cancelled;
Claim(s) 1-4, 6-8, 10-18, 20-21 is/are presently pending.

Response to Arguments
Applicant traverses the 103 rejection of the independent claims of Doidge in view of Kearby starting on p. 7 of remarks. 
First, Applicant argues on p. 9 paragraph 1 of remarks that Kearby discloses a treatment system and “Kearby nowhere discloses or describes a de novo diagnostic process or procedure and nowhere describes systems or methods to diagnose a subject’s condition…By contrast, the claimed system and method are directed at the determination of what is going on in a subject who does not have a diagnosis and to generate predictive signatures based on the analysis of the plurality of biosensor data simultaneously collected during stimulation. It would not be obvious to look at therapy related prior art as being relevant in brain diagnosis, a decidedly imprecise and soft art, even over the past few decades.” After review, this is not persuasive because Kearby de novo diagnosis” or “what is going on in a subject who does not have a diagnosis”, a review of the claim recitations of claim 1 and 15 does not reveal recitation(s) to this effect; this argument is not commensurate with the scope of the claims.
Next, Applicant argues on p. 9 last paragraph that Kearby does not provide “at least one of an electronics module and a remote processing device that simultaneously records data streams measured form the user by said plurality of biological sensors” because Kearby teaches that the measured biometric values are sensed and recorded to determine efficacy of treatment and adjust treatment. This is not persuasive because as explained above, Kearby does teach diagnosis. As cited, Kearb teaches taking biometric data as feedback and using the data for diagnosis (e.g. claim 25 “diagnosing the symptoms using the portable device”; claim 28 “wherein diagnosing comprises receiving user feedback during therapy.”; claim 29 “wherein user feedback comprises a biometric.”).
Applicant further argues on p. 10 paragraph 1 that Kearby does not teach “stimulation and simultaneous recording of the response to the stimulation”. After 
Applicant argues on p. 10 last paragraph through p. 11 last paragraph that the combination of Doidge and Kearby does not teach the recited “construct predictive signatures including candidate features extracted from biological sensor data collected by said plurality of sensors, the predictive signatures correlating the candidate features with multi-modal signatures of brain health, disease, or injury to assess the user’s brain and nervous system health”. Specifically, Applicant argues on p. 11 paragraph 1 that Doidge’s “correlations” do not teach or suggest how to analyze biometric data to create predictive signatures of a disease state or condition. After review, this is not persuasive, as cited, Doidge Fig. 7A at 734 has the results (from EEG of steps 100-500 and signals from other devices of step 710 be interpreted with reference to Fig. 8-15. Fig. 9 for example displays how the data is used to diagnose by comparing to a statistical norm. Doidge [0324]-[0327] describes how a norm and abnormal is obtained and compared to measured data; especially to establish parameters for [0324] “what is normal”; [0325] “what is abnormal (i.e. the signature or pattern of a particular condition, disorder or state”; and [0326] “thresholds, that when exceeded or have fallen below, signify something important”; these parameters read on the recited “construct predictive signatures”. The comparison is then used to diagnose brain disorders ([0354] “diagnostic parameters, patterns and datasets” would also read on the recited “predictive signatures including candidate features”); in addition, [0359] teaches “a 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 6, 8, 10-11, 15-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doidge (US 20100042011 A1; 2/18/2010; cited in previous office action) in view of Kearby (US 20050192514 A1; 9/1/2005; cited in previous advisory action).
Regarding claim 1, Doidge teaches a system for capturing multiple streams of biological sensor data for assessing brain health of a user ([0323]-[0327]; [0354]), comprising:
a plurality of biological sensors adapted to collect biological sensor data from the user, said biological sensors including an active brainwave sensor that is adapted to collect form a user’s head at least one data stream of electroencephalography (EEG) brainwave data (Fig. 1; Fig. 7A, 100, 730, 732; [0016] “measured over time”; [0025]; [0027]), and at least two data streams of the following(Fig. 7A, 710; Fig. 7C; [0286]; 
an accelerometer and/or a gyrometer that collects motion, position, or stability data to provide quantitative stability or balance measurements,
an electronic compass that collects motion, position, or stability data to provide quantitative stability or balance measurements,
a peripheral sensing device that collects cognitive information in the form of neuropsychological data comprising keyboard keystrokes, mouse clicks, and/or touch panel events to convey reaction time and response accuracy information,
a microphone that records human speech to capture verbal responses of the human subject during a battery of tasks to either cognitive challenges or auditory stimulations (Fig. 7C, 744; [0284]),
a camera or biosensor that records eye movements, eye saccade and other biometric identification information (Fig. 7C, 752; [0287]),
a heart rate sensor that monitors heart rate ([0307]),
a pulse oximeter that measures arterial oxygenation,
a temperature sensor that measures body temperature,
an environmental temperature sensor that records a temperature of an ambient environment of the user,
a galvanic skin response or electrodermal response sensor that measures skin surface galvanic skin conductance or electrical skin resistance ([0305]),
a cerebral blood perfusion sensor to assess vasculature of the brain;

at least one of an electronics module and a remote processing device (Fig. 3; Fig. 7A; [0029]; [0283] “wireless” “remote”).
Doidge does not teach at least one of an electronics module and the remote processing device that simultaneously records data streams measured from the user by said plurality of biological sensors, controls stimulation by the stimulation device, and time stamps samples of biological sensor data collected from the user by said plurality of biological sensors in response to the at least one of the sensory and cognitive challenge to the user by the stimulation device.
However, Kearby teaches in the same field of endeavor (Abstract; [0005]; [0016]; [0038]; [0062]; claims 25, 28-29) at least one of an electronics module and a remote processing device that simultaneously records data streams measured from the user by said plurality of biological sensors ([0052]; [0088]; [0091]), controls stimulation by the stimulation device ([0051]; [0062]; [0069]; [0094]-0095]), and time stamps samples of biological sensor data collected from the user by said plurality of biological sensors ([0052]; [0091]) in response to the at least one of the sensory and cognitive challenge to the user by the stimulation device ([0091]; [0094]-[0095]; claims 25, 28-29).
Thus it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the teaching of Doidge to include these features as taught by Kearby because this allows for analysis of the recorded data for evaluation of the patient ([0016]; [0066]; [0069]; [0098]-[0100]; claims 25, 28-29, 40-41).

Claim 15 is rejected under substantially the same basis as claim 1 since it is related as process of use.
Regarding claim 2, in the combination of Doidge and Kearby, Doidge teaches a wireless link that transmits the biological sensor data to the remote processing device ([0283] “wireless” “remote”). Note that this claim is optional because in claim 1 it was recited “at least one of an electronics module and a remote processing device”.
Claim 16 is rejected under substantially the same basis as claim 2 since it is related as process of use.
Regarding claim 3, in the combination of Doidge and Kearby, Doidge teaches wherein said remote processing device processes received biological sensor data to identify and characterize artifacts, to identify and characterize artifacts, to extract candidate features for classification and storage or for comparison to previously acquired candidate features, or to generate a report ([0283] “remote site”; [0324]-[0327]; 
Claim 17 is rejected under substantially the same basis as claim 3 since it is related as process of use.
Regarding claim 4, in the combination of Doidge and Kearby, Doidge teaches wherein the remote processing device further builds extracted biomarker tables from candidate features extracted from received biological sensor data (Fig. 8, 806, 812, 814; Fig. 9, 906). Note that this claim is optional because in claim 1 it was recited “at least one of an electronics module and a remote processing device”.
Claim 18 is rejected under substantially the same basis as claim 4 since it is related as process of use.
Regarding claim 6, in the combination of Doidge and Kearby, Doidge teaches wherein said peripheral sensing device, microphone, and camera or biosensor are implemented in a PC, tablet PC, smartphone or custom hand held device (Fig. 3; [0285]). Note that this claim is optional because in claim 1 it was recited “at least two of the following:…” which had more claim elements than those recited in the instant claim.
Regarding claim 8, in the combination of Doidge and Kearby, Doidge teaches wherein said PC, tablet PC, smartphone or custom hand held device is further programmed by software that provides control signals to said stimulation device (Fig. 3; [0262]-[0264]; [0285]). Note that this claim is optional because it depends form claim 6 which is optional as detailed above.
Regarding claim 10, in the combination of Doidge and Kearby, Doidge teaches wherein at least one of said heart rate sensor, said pulse oximeter, said temperature 
Regarding claim 11, in the combination of Doidge and Kearby, Doidge teaches a disposable headband adapted to mount said electronics module (Fig. 3). Note that this claim is optional because in claim 1 it was recited “at least one of an electronics module and a remote processing device”.

Claim(s) 7, 20-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doidge and Kearby as applied to claims 6, 15 above, and further in view of Hendler (WO 2012104853; 8/9/2012; US 371 version US 20140148657 A1 relied upon for citations below; cited in previous office action).
Regarding claim 7, in the combination of Doidge and Kearby, Doidge does not teach wherein said PC, tablet PC, smartphone or custom hand held device is programmed by software that causes said PC, tablet PC, smartphone or custom hand held device to administer instructions to the user via a sound card and/or visual display of the PC, tablet PC, smartphone or custom hand held device. However, Hendler teaches in the same field of endeavor (Fig. 3-4) using a control unit, which is a computer, to convey instruction to the subject (Fig. 5; [0152]; [0172]). Thus it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the teaching of Doidge and Kearby to include the teaching of Hendler 
Regarding claim 20, in the combination of Doidge and Kearby, Doidge does not teach administering instructions to the user via a sound card and/or visual display of a PC, tablet PC, smartphone or custom hand held device. However, Hendler teaches in the same field of endeavor (Fig. 3-4) using a control unit, which is a computer, to convey instruction to the subject (Fig. 5; [0152]; [0172]). Thus it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the teaching of Doidge and Kearby to include the teaching of Hendler because this enables controlling the timing of the EEG measurements ([0172]).  
Regarding claim 21, in the combination of Doidge, Kearby, and Hendler, Doidge teaches providing control signals to said stimulation device using said PC, tablet PC, smartphone or custom hand held device (Fig. 3; [0262]-[0264]; [0285]).

Claim(s) 12, 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doidge and Kearby as applied to claim 1 above, and further in view of Abreu (US 20120316459 A1; 12/13/2012; cited in IDS; cited in previous office action).
Regarding claim 12, the combination of Doidge and Kearby does not teach a glasses frame adapted to mount said electronics module. Note that this claim is optional because in claim 1 it was recited “at least one of an electronics module and a remote processing device”. However, Abreu teaches continuous physiological monitoring which 
Regarding claim 14, in the combination of Doidge, Kearby, and Abreu, Abreu (relied upon above for glasses frame) teaches wherein said glasses frame includes integrated wires adapted to connect to at least one biological sensor (Fig. 7A-7C; Fig. 7E, 2474; [0390] “wire 2419”). 

Claim(s) 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doidge, Kearby, and Abreu as applied to claim 12 above, further in view of Kheang (US 20140036221 A1; Filed 12/27/2012; cited in previous office action) and further in view of Wang (US 20080165319 A1; 7/10/2008; cited in previous office action).
Regarding claim 13, the combination of Doidge, Kearby, and Abreu does not teach wherein said glasses frame has disposable ear temple supports and disposable nose pads. However, Kheang teaches glasses which is in the same field of endeavor as Abreu in which the temples are disposable (Fig. 1; [0002] “replaceable temple inserts”). Thus it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the teaching of Doidge, Kearby, and Abreu to include .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534.  The examiner can normally be reached on M-F 10 a.m. - 6 p.m. PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN T KUO/           Primary Examiner, Art Unit 3792